CaSe:lQ-lOS??-EEB DOC#ZSO Filed:OZ/OS/J_Q Entered202/08/1918218256 Pagel 018

Fill in this information to identify your case:

 

. United States Bankruptcy Court for the:
i D_l_S_.TR'<_>_I er QQ_L_OF_<»;~_Q<_J

Case number {rrimown) Chapter you are filing under:

l - Chapter 7
. l:l Chapter 11 l
|Zl Chapier 12

l
l n Chapter 13 i l Check ifthis an
l

amended filing

Of'iioial Form 101
Voluntary Petition for individuals Fi|ing for Bankruptcy mm

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may tile a bankruptcy case together-called a joint
case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car," the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately. the form uses Debtor 1 and Debtor 2 to distinguish

between them. ln joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct informatien. lf
more space is needed, attach a separate sheet to this fon'n. On the top of any additional pages, write your name and case number {if known}. Answer
every question.

identify Yourself

 

 

About Debtor1: About Debtor 2 {Spouse Only in a Joint Case):
1. ‘i'our full name
Write the name that is on Richard
your government-issued _@S{HM' _' " " _ ' Firs't'n'a_me ' " ' " '
picture identification (for
examp|e, your driver‘s John
"°e“$*-‘ °r passp°r*)- umw neih‘é" '"_ " "'""' " uaaie_.ienae_ ____ ‘ ' ' ‘ ‘
Bring your picture Ocasio
identification to our - . _ ----_ _ ___ ----- ____-- ._ _. _ ..._..___. ..._.__. ......____ _ _
meeting with thgt,ustee_ Last name and suffix (sr., Jr., ll, iil) Last name and amax {Sr.. Jr., ii, nn
2. Al| other names you have
used in the last 8 years
include your married or
maiden names.
3. Only the last 4 digits of
your Social Security
number or federal m_xx_9477

individual Taxpayer
ldentiflcation number
(|T|N)

Oflicial Form 101

Voluntary Petition for lndiv|ctuals Fi|ing for Bankruptcy

page 1

CaSe:lQ-lOS??-EEB DOC#ZSO Filed:OZ/OS/J_Q Entered202/08/1918218256 PageZ Of8

Debf°fi Rich_er_d J_o_hb Qsas_i_<> _____

About Debtor 1:

4. Any business names and
Employer identification
Numbers (ElN) you have
used in the last 8 years

L_.l l have not used any business name or EiNs.

FDBA 1st Choice De|iveries LLC
DBA__IEP Ns_fsh Ps"_~'~‘-'fi's§__LLC

include trade names and '§usiness name(s) "___' " __ '_

doing business as names

_E_|_NS ______ __ . _ _.

5. Where you live

378 Beldock Street
Ysb_f°_']!£@ 3@9_1_ __ __ _ _
Number, Street, City, State & ZlP Code

news __ ___ _
County

if your mailing address is different from the orie
above, till it in here. Note that the court will send any
notices to you at this mailing address.

NL`in_-i'b_er, 1515 _E§ox. Si_réet, C_:i§ §iate`_a:`Z-l`P Cocie""

6. Why you are choosing Check one:
this district to file for
bankruptcy -

Over the last 180 days before Hiing this petition,
i have lived in this district longer than in any
other district

l have another reason.
Expiain_ {See 28 U,S.C. § 1408.)

Ofi'lcial Form 101

Vo|untary Petition for individuals Fi|ing for Bankruptcy

Case number riri¢newn)

About Debtor 2 (Spouse Oniy iri a Joint Case}:

|:| l have not used any business name or EiNs.

 

_Business name(s) ___

Eounty_ '_ '__

if Debtor 2's mailing address is different from yours, f`iil it
in here. Note that the court will send any notices to this
mailing address

N`LiriiEer, P,bji§§x, Stréei',`_tjity,_§t`ate & ZFt§ode_ _ _" '

Check one:

|:l Over the last 180 days before filing this petition, l

have lived in this district iongerthan in any other
district

l have another reason.
Exp|ain. {See 28 U.S.C. § 1408.)

page 2

CaSe:lQ-lOS??-EEB DOC#ZSO Filed:OZ/OS/J_Q Entered202/08/1918218256 PageS Of8

Debtori _Richa_rd John Ocasio _

Case n umber .‘irimowni

Tell the Court About Your Bankruptcy Case

 

7. The chapter of the

Check one. {For a brief description of each, see Noti'oe Requi'red by 11 U.S.C. § 342(b) for individuals Fiiing for Bank.ruptcy

Bankruptcy Code you are (Form 20i0)), A|so, go to the top of page 1 and check the appropriate box.
l Chapter?
E| Chapier 11
|:1 Chapter 12
|:l Chapter 13

choosing to tile under

B. How you will pay the fee l

 

 

i will pay the entire fee when l file my petition. Piease check with the cierk‘s ofiice iri your locai court for more details

about how you may pay. Typicaiiy, if you are paying the fee yourself, you may pay with cash. cashier’s check, or money
order. if your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
a pre-printed address

|:| l need to pay the fee in installments if you choose this option, sign and attach the Appiication for individuals to Pey
Ti'ie Fiii'ng Fee in instaiiments (Ofnciai Form 103A).

l request that my fee be waived (You may request this option only if you are tiling for Chapter 7. By law, ajudge may,
but is not required to, waive your fee, and may do so only if your income is less than 150% of the ofiicial poverty line that
appiies to your family size and you are unable to pay the fee in installments). if you choose this option, you must t“iii out
the Appiication to Have the Ciiapter 7 Fiii`ng Fee Waived (Oflicial Form 103B) and tile it with your petition.

9. Have you filed for

 

 

 

 

. - No.
bankruptcy within the
last B years? |:l Yes.
District _ __ When _ ___ __ Case number _ ____ __
District _ __ _ __ _ When ___ _ _ Case number _____ __ _ _
District _ _ __ _ __ When __ _ Case number __ _ _ __
10. Are any bankruptcy |:| No
cases pending or being
filed by a spouse who is - Yes.
not filing this case with
you, or by a business
partner, or by an
affiliate?
Debi°f _1_$!_¢h0i¢sl§?eiveri_&__ _____ ______ Re'a"°"$hip ‘° you LL_C__ _ __
Distrii:t ll'_ii_s__t_it_:§_o__f Qplorad_o __ When 1i16!19 __ ___ Case number, if known _1§@31_§___
Debior _ _ Relationship to you _ ____
District __ __ __ When __ Case number, if known ____
11. Do you rent your |:] No. Go to line 12_
res'dence? l ¥es_ Has your landlord obtained an eviction judgment against you?

Ofiicial Form 101

- No. Go to line 12.

|:| Yes, Fil| out initiai StatementAbout an Eviction JudgmentAgainst You (Form 101A) and tile it with this
bankruptcy petition.

Vo|untary Petition for individuals Fi|ing for Bankruptcy page 3

CaSe:lQ-lOS??-EEB DOC#ZSO Filed:OZ/OS/J_Q

_Ri‘Lafd -_1_9!1'_1 QP_a§i°_____

Debtor 1

Report About Any Businesses You

12. Are you a sole proprietor

of any fu|l- or part-time
business?

A sole proprietorship is a
business you operate as
an individuai, and is not a
separate legal entity such
as a corporation,

pa rtnership, or LLC.

ifyou have more than one
sole proprietorship, use a

separate sheet and attach
it to this petition.

13.

Are you filing under
Chapter 11 of the

you a smaii business
debtod

For a detinition of small
business debtor, see 11
U.S.C_ § 101(51D).

Part 4: Report if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

14. Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, or
iivestock that must be fed,
or a building that needs
urgent repairs?

C}fiicia| Form 101

l:l No.

- ¥es.

if you are iili'ng under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
deadlines if you indicate that you are a small business debtor.
Bankruptcy Code and are operations, cash-iiow statement and federal income tax return
in 11 U.S.C_ 1116(1)(!3).

- No.

1:1 No.

E| Yes.

 

l No.
l:i Yes.

Entered:02/08/19 18:18:56 Page4 018

Case number prmmi

Own as a Sole Proprietor
Go to Part 4,

Name and location of business

S_ee_Atec_hment

Name of business, ifany

 

`i~iuriiiE street ciiy. stare a ziP code

Checi< the appropriate box to describe your business:

Health Care Business (as delined in 11 Li_S.C_ § 101(27A))
Singie Asset Rea| Estate (as defined iri 11 U.S.C. § 101(51B))
Stockbroker ias delined in 11 U_S,C. § 101(53A))
Commodity Broker (as denned in 11 U.S.C_ § 101(6))

None of the above

 

you must attach your most recent balance sheet, statement of
or if any of these documents do not exist, follow the procedure

lam not filing under Chapter11_

i am filing under Chapter 1 1, but l am NOTa small business debtor

according to the dennition in the Bankruptcy
Code.

lam iiling under Chapter 11 and l arn a small business debtor according to the definition iri the Bankruptcy Code.

What is the hazard?

if immediate attention is
needed, why is it needed?

Where is the prcperty?

Voluntary Petition for individuals Fiting for Bankruptcy page 4

CaSe:lQ-lOS??-EEB DOC#ZSO Filed:OZ/OS/J_Q Entel’ed:OZ/OS/J_Q 18218256 PageB 018

Deber 1

Ri¢har§__J_ohn_Qcasi° _____

m Explain Your Efforts to Receive a Briefing About Credit Counseiing

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about
credit counseling before
you file for bankruptcy
You must truthfully check
one of the following
choices. if you cannot do
so, you are not eligible to
file.

if you file anyway, the court
can dismiss your case. you
will lose whatever filing fee
you paid, and your
creditors can begin
collection activities again_

Ofl`icial Form 101

About Debtor 1:
You must check one.'

l received a briefing from an approved credit |:|
counseling agency within the 180 days before l

filed this bankruptcy petition, and l received a

certificate of completion.

Attach a copy of the certificate and the payment
plan, if anyl that you developed with the agency,

l received a briefing from an approved credit ij
counseling agency within the 180 days before l

filed this bankruptcy petition, but l do not have

a certificate of completion.

Within 14 days after you file this bankruptcy
petition, you MUST file a copy of the certincate and
payment plan, ii any_

i certify that i asked for credit counseling |:|
services from an approved agency, but was

unable to obtain those services during the 7

days after l made my request, and exigent
circumstances merit a 30-day temporary waiver

of the requirement.

To ask for a 30-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case_

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy

if the court is satisfied with your reasons. you must
still receive a briean within 30 days after you fiie.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted

only for cause and is limited to a maximum of 15

days.

l am not required to receive a briefing about |:|
credit counseling because of:

|:| lncapacity.
l have a mental illness or a mental deficiency
that makes me incapable of realizing or
making rational decisions about finances

ij otsabiiity_
liriy physical disability causes me to be
unable to participate in a brienng in person.
by phone, or through the internet, even after i
reasonably tried to do so.

m Active duty.
l am currently on active military duty in a
military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver credit counseling with the court.

Vo|untary Petition for individuals Fiiing for Bankruptcy

Case number irrr<nown)

About Debtor 2 {Spouse Oniy in a Joint Case):
You must check one:

l received a briefing from an approved credit
counseling agency within the 180 days before l filed
this bankruptcy petition, and l received a certificate of
com pletion.

Attach a copy of the certificate and the payment plan, if
any, that you developed with the agency.

l received a briefing from an approved credit
counseling agency within the 180 days before l filed
this bankruptcy petition, but l do not have a certificate
of ccmpletion.

Within 14 days after you file this bankruptcy petition, you
MUST file a copy of the certificate and payment plan, if
any.

l certify that l asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after l made my
request, and exigent circumstances merit a 30-day
temporary waiver of the requirement

To ask for a 30-day temporary waiver of the requirementl
attach a separate sheet explaining what efforts you made
to obtain the briefing, why you were unable to obtain it
before you nled for bankruptcy. and what exigent
circumstances required you to nle this case.

Your case may be dismissed if the court is dissatisned
with your reasons for not receiving a briefing before you
filed for bankruptcy

if the court is satisfied with your reasons. you must still
receive a briefing within 30 days after you file. You must
file a certificate from the approved agency, along with a
copy of the payment plan you developed. if any, ifyou do
not do so, your case may be dismissed

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days_

l am not required to receive a briefing about credit
counseling because of:

|:] lncapacity.
i have a mental illness ora mental denciency that
makes me incapable of realizing or making rational
decisions about finances

ij Disability.
My physical disability causes me to be unable to
participate iri a briefing in person, by phone, or
through the internet, even after l reasonably tried to
do so.

E| Active duty.
iam currently on active military duty in a military
combat zone.

if you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver
of credit counseling with the court.

page 5

CaSe:lQ-lOS??-EEB DOC#ZSO Filed:OZ/OS/J_Q Entered202/08/1918218256 Page€ Ol8

Debl°ii Richard._]ghr]_§_}_casi_o___ ____ _ __ _ Casenumberrlrimowni

Answer These Questions for Reporting Purposes

16. What kind of debts do 16a fire your debts primarily consumer debts? Consumerdebfs are defined iri 11 U.S.C_ § 101(8) as "incurred by an
you have? individual primarily for a personal, family, or household purpose."

|:l No. Go to line 16b.
l Yes_ Gc to line 17.

itib. Are your debts primarily business debts? Busi'riess debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

l:l No, Go to line 16c_
|:l Yes_ Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts
17. Are you filing under l'_"| No_ lam not Eling under Chapter 7_ Go fo line 18.
Chapter ??
Do you estimate that . Yes_ l am filing under Chapter 'r'. Do you estimate that after any exempt property is excluded and administrative expenses
after any exempt are paid that funds will be available to distribute to unsecured creditors?
property is excluded and
administrative expenses l No
are paid that funds will
be available for l:l Yes
distribution to unsecured
creditors?
1B. How many Creditors do - 1_49 |:l 1.000-5,000 |:| 25,001-50,000

you estimate that you

g 5@_99 lZl 5001-10,000 lZl so,ooi-ioo,ooo
owe?
g 100_199 lZl 10,001-25,000 El iviore ihanioo,ooo
El 200-999
19- H<>w much de you El so - sso,ooo El si,ooo_ooi - $10 million El $500,000_001 » s1 biiiion

estimate your assets to

be wonh? l 550,001 - $100_00@ lZl sio,ooo,ooi - soo miiiion |Zl si ,ooo,ooo.oo1 - sic billion
lZl sioo,ooi - ssoo,ooo L'_l 550,000,001 - $100 miiiion lZl sio,ooo,ooo.ooi - soo billion
[:| $50{_}_{}01 _ 31 million l:l $100,000,001 - 3500 million m MOl'e than $50 billion
20. i-ioi_~ much do you__ l:l so - $50,000 El s1,000.001 - sio miiilon El 5500,000,001 - si simon
fosg';‘.§‘te y°“r "ab"'"es l 350_@91 - 5100_090 El $10,000.001 - soo miiiion El $r,ooo,ooo_ooi - $10 oiiiion
n $100_001 _ 5500_000 l:l $SO‘UU0,0UT - $`lUO million l:l $10,000,000,001 - $50 billion
ij 3500_0@1 _ 51 million l'_'l sioo‘ooo,ooi - soon million lI| iviore than $50 billion
eign Beiow
For you l have examined this petition, and l declare under penalty of perjury that the information provided is true and correct

lf l have chosen to file under Chapter 7, l am aware that l may proceed, if eligible, under Chapter 7, 11,12‘ or 13 of title 11.
United States Code. l understand the relief available under each chapter, and l choose to proceed under Chapter 7.

lf rio attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me fill out this
document, l have obtained and read the notice required by ‘i‘i U.S.C, § 342(b)_

l request relief in accordance with the chapter of title 11, United States Code, specified iri this petition.

l understand making a false statement concealing property, or obtaining money or property by fraud iri connection with a
bankruptcy case can result in fines up to 3250,000‘ or imprisonment for up to 20 years, or both. 18 U.S.C, §§ 152, 1341. 1519,

and 3571.

ls_l_Bi¢lErd_JOhri_Q§asie_ ___ __ __ __ _ _ ___ _ ______ _ __ _ _ ____

Richard John Ocasio Signature of Debtor 2

Signature of Debtor 1

Executed on Febri_i_a_iy 6__,__2_01__£_! _______ _ _____ Executed 00 _______ _____ _________ ___
MM!DD,’YYYY MM!DD!YYYY

Ofliciai Form 101 Voluntary Petition for individuals Fiiing for Bankruptcy page 6

CaSe:lQ-lOS??-EEB DOC#ZSO Filed:OZ/OS/J_Q Entered202/08/1918218256 Page? Ol8

 

Debtor 1 M_d JMs-,_io__ ____ ___ __ ___ _ ________ Case number rrrrmowni ___ ___ __ __
For your attorney, if you are l‘ the attorney for the debtor(s) named in this petition, declare that l have informed the debtor(s} about eligibility to proceed
represented by one under Chapter 7. 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter

for which the person is eligible. l also certify that l have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b}
if you are not represented by and, in a case in which § ?07(b)(4)(D) applies. cedify that l have no knowledge alter an inquiry that the information in the
an attorney, you do not need schedules filed with the petition is incorrect
to file this page.

le Michae| M. Noyes _ __ __ __ Date Februa_ry_ 6. 2019 _
Signature ofAttomey for Debtor MM ,-' DD rYYYY

 

 

Michaei M. Noyes 23054_

Printed name

_Nlichae| Noyes, PC _

Fin'n name

 

1873 S. Bellaire Street
Suite 1550
DLv_er, CO 80222-4390

_Number, Street, City, Slate & ZlP Code

comprise §oa-rse-srse Emaiaddress michael@rier§lw£em______
23054 co

_Bar num ber & Staka_

 

 

 

 

 

Oflicial Form 101 Voluntary Petition for individuals Fiiing for Bankruptcy page 7

CaS€ZlQ-lO377-EEB DOC#Z3O Fll€dZOZ/OS/]_Q Eii'[€l’€dZOZ/OS/]_Q 18118156 PB_QGS OlS
Debt°r 1 __Rl?ha___r_d John DQL__ _ Case number rlrlmown)

Fiil in this information to identify your case:

 

 

 

| Deblor 1 Richard_John Ocasio _ ___ __ _

_ rita Name illinois Name Lasi Name '_ m l
l Debtor 2 __________ __ ____ _ -

l [Spouse if, tiling) First Name m _ mde Name Last Name __

l
i united Siaies Bankruptcy Court for the: oisrmtlr oF ccl.c_)RADc

Case number ___ _
(if known)

 

FORM 101. VOLUNTAR¥ PET|TION AT|'ACHMENT
Additional Sole Proprietorship(s)

Top Notch _ __
Name of business. if any

4564 Mt Princeton Street
__B_righton, CO 80$01 _ ________
Number, Sfreet. City, Sfate & ZlP Code

 

Check the appropriate box to describe your business:

El Health Care Business (as defined in 11 U.S.C. § 101 (2?A))
Single Asset Real Estate (as defined in 11 U.S.C_ § 101(51B))
Stockbroker (as defined in 11 U,S.C_ § 101(53A))

Commodity Broker (as defined in 11 U.S.C_ § 101 (6))

I|:ll]|:|

None of the above

tst Choic_e De|iveries
Name of business, if any

4564 Mt. Princeton Street

Br_i_ghton, CO 80601 _ _

Number, Sfreet, City. Staie & ZlP Code

Check the appropriate box to describe your business:

E| Health Care Business (as defined in 11 U.S.C_ § 101 (Z?A))

 

|`J Single Asset Rea| Esfate (as defined in 11 U.S,C_ § 101(51|3])

|:| Stockbroker (as defined iri 11 U.S.C. § 101 (53A))

El Commodify Broker (as defined in 11 U.S.C_ § 101(6))

l None cf the above

thcia| Form 101 Voluntary Petition for individuals Fi|ing for Bankruptcy

l Check if this is
amended filing

an

page 8

